DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 06/03/2021. Claims 1-20 are pending in the Application, with Claims 1, 9 and 17 being independent.  
Continuity/ Priority Information
The present Application 17337902, filed 06/03/2021 Claims Priority from Provisional Application 63063750, filed 08/10/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 9, 17, and  2, 10 ,18, the limitation “such that the noise level equals the threshold noise level” is indefinite . It is unclear how the noise level equals the threshold noise level by reducing a backup rate of the data backup. There is no sufficient description in the specification for adjusting the threshold noise level based on reducing or increasing a backup rate. There is no device recited for performing the noise level adjustment. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  JUNG et al. (Pub. No. US 20170047784) Pub. Date: 2017-02-16 in view of Cordero et al. (Pub. No. US 20130138901) Pub. Date: 2013-05-30.
Regarding independent Claims 1, 9 and 17, JUNG discloses an electronic device in a wireless charging system, and a fan control method of the electronic device, comprising:
computing device comprises a fan that regulates an internal temperature of the computing device;
FIG. 4, [0100] The fan 414 may discharge the heat generated in the electronic device to the outside. For example, the fan 414 may be positioned adjacent to the loop coil 411L. The electronic device 400 may emit heat when generating power in the power transmitting circuit 411 or when transmitting power to the external electronic device 450. The fan 414 may be driven to discharge the heat to the outside in order to thereby prevent the temperature rise of the electronic device 400 caused by the heating.  
calculating a noise level of the fan;
[0128] The sensing circuit 454 may periodically, or aperiodically, measure the surrounding sound (noise) level of the external electronic device 450 through a predetermined sound sensor 454d. For example, the sound level, which is measured through the sound sensor 454d, may be due to at least one of fan noise that may be generated by the driving of the fan 414 of the electronic device 400 or external noise that is distinct from the fan noise.
comparing the noise level to a threshold noise level; 
[0135] If a fan noise level and an exterior noise level, which is distinct from the fan noise level among the sound data measured by the sound sensor 454d, are equal to, or more than, a predetermined sound threshold value, the control circuit 452 may create environment information including the measured noise levels.
in response to determining that the noise level exceeds the threshold noise level based on the comparison; 
FIG. 10, showing a fan control method of an electronic device. [0229] In operation 1020, for example, the electronic device may determine whether or not the received sound data value (e.g., a fan noise level) is equal to, or more than, a predetermined sound threshold value. If the received sound data value is equal to, or more than, a predetermined sound threshold value, the electronic device may perform operation 1030, whereas if the received sound data value is less than a predetermined sound threshold value, the electronic device may perform operation 1050.
[0230] In operation 1030, for example, the electronic device may reduce the initially transmitted amount of power to correspond to the received sound data.

Regarding independent Claims 1, 9 and 17, JUNG does not explicitly disclose “if the noise level exceeds the threshold noise level, then reducing a backup rate, such that the noise level equals the threshold noise level, and performing the data backup at a reduced backup rate.”
JUNG substantially discloses, FIG. 10, fan control method of an electronic device, Par. [0232] In operation 1040, the electronic device may reduce the driving speed of the fan 414 to a driving speed corresponding to the received sound data. The heat emitted from the electronic device may decrease due to the fact that the initially transmitted amount of power has been reduced. Accordingly, the electronic device may reduce the driving speed of the fan 414 in order to thereby minimize noise generated during the wireless charging.
 It is well known in the art the noise level is proportionally dependent on the  rotational speed of the fan which effects the temperature of a computing device. 
However, in analogous art, Cordero (US 20170047784) discloses in Par. [0040] FIG. 4, exemplary operations for implementing memory performance management and enhanced memory reliability accounting for system thermal conditions, starting at a block 400.
As indicated at a decision block 404, when the primary memory temperature reaches the initial threshold temperature T1, reads are suspended to the primary memory. When temperature of the primary memory or primary DIMMs further increases and reaches the second threshold temperature T2, write operations are stopped also and the primary memory.  Thus, by suspending read or write operations the temperature of the memory device is deduced. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the memory performance management as taught by Cordero in the electronic device of JUNG in order to reduce the read and write traffic on the DIMMs and thereby to reduce temperature. Though this technique is very useful to overcome any thermal runaway conditions, with memory traffic throttling the system performance is undesirably degraded.

Regarding Claims 2, 6, 7, 10, 14, 15, 18, JUNG does not explicitly disclose initiating different backup rates of computing devices, in response to the noise level. However, JUNG combined with Cordero discloses the above imitation for the same obvious reasons as applied to the independent Claims above.

Regarding Claims 3, 11, 19, JUNG discloses capturing sound originating from the computing device; The sensing circuit 454 may periodically, or aperiodically, measure the surrounding sound (noise) level of the external electronic device 450 through a predetermined sound sensor 454d. For example, the sound level, which is measured through the sound sensor 454d, may be due to at least one of fan noise that may be generated by the driving of the fan 414 of the electronic device 400 or external noise that is distinct from the fan noise.

Regarding Claims 4, 12, 20, JUNG discloses determining a rotational speed of the fan; FIG. 4 [0100] Here, the driving speed of the fan 414 may be controlled by the control circuit 412. For example, the control circuit 412 may adjust the driving speed of the fan 414 based on at least some of the information that is received from the external electronic device 450 through the communication circuits 413a and 413b.

Regarding Claims 5, 13, JUNG discloses determining the internal temperature of the computing device;  FIG. 4 [0128] In addition, the sensing circuit 454 may sense a change in the charging environment of the external electronic device 450. For example, the sensing circuit 454 may periodically, or aperiodically, measure at least one of an internal temperature or an external temperature of the external electronic device 450 through a predetermined temperature sensor 454b.

Regarding Claims 8, 16, JUNG discloses determine a threshold noise level;
The sensing circuit 454 may periodically, or aperiodically, measure the surrounding sound (noise) level of the external electronic device 450 through a predetermined sound sensor 454d.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: November 2, 2022
Non-Final Rejection 20221031
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov